 184319 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully reviewed the record and
find no basis for reversing the findings.2We find no merit in the Respondent's contention that the remedyprovided in the judge's decision, which we are adopting, may re-
quire the Respondent to engage in conduct that violates the provi-
sions of ERISA. As explained in the judge's decision, although the
Respondent may be required, as part of a status quo ante remedy,
to reinstate a separate pension plan for the Respondent's represented
employees, he rejected the Charging Party's request that this rein-
stated pension plan be ordered to be fully funded. The judge de-
clined this request as part of a status quo ante remedy, relying on
evidence that the prior pension plan had not been fully funded when
it was last in existence. The limited nature of our remedy, however,
is not designed to address the Respondent's obligations under other
relevant laws or regulations. Thus, if the Respondent is required, as
a result of our remedy, to reinstate the status quo, and if an agency
of Government or a court will not permit the Respondent to do so
at prior funding levels, the Respondent is free to show this in a sup-
plementary proceeding.If the Union opts for the new plan, bargaining will be requiredonly if there are savings about which to bargain.1Although every apparent or nonapparent conflict in the evidencemay not have been specifically resolved herein, my findings are
based on my examination of the entire record, my observation of the
witnesses' demeanor while testifying, and my evaluation of the reli-
ability of their testimony. Accordingly, any testimony which is in-
consistent with or contrary to my findings is discredited.Carrier Corporation and Local Union 527, SheetMetal Workers International Association,
AFL±CIO. Case 3±CA±17827September 29, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn December 9, 1994, Administrative Law JudgeSteven B. Fish issued the attached decision. The Re-
spondent and the Charging Party filed exceptions and
cross-exceptions, respectively, and supporting briefs;
the General Counsel and the Charging Party filed an-
swering briefs; the Respondent filed reply and answer-
ing briefs; and the Charging Party filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Carrier Corporation, Syra-
cuse, New York, its officers, agents, successors, andassigns, shall take the action set forth in the Order.Michael Cooperman, Esq., for the General Counsel.Louis P. DiLorenzo and Peter A. Jones, Esqs. (Bond,Schoeneck & King), of Syracuse, New York, for the Re-spondent.James R. Lavaute, Esq. (Blitman & King), of Syracuse, NewYork, for the Charging Party.DECISIONSTATEMENTOFTHE
CASESTEVENB. FISH, Administrative Law Judge. Pursuant tocharges filed on May 3, 1993, by Local Union 527, Sheet
Metal Workers' International Association, AFL±CIO (the
Union or Charging Party), the Regional Director for Region
3, issued a complaint alleging that Carrier Corporation (Re-
spondent) violated Section 8(a)(1) and (5) of the Act by
eliminating the separate pension plan provided for in the par-
ties' collective-bargaining agreement without the Union's
consent.Thereafter, Respondent filed an answer denying that itcommitted any unfair labor practices and raising various af-
firmative defenses, including Section 10(b) of the Act.The hearing with respect to the allegations raised by thecomplaint was heard before me in Syracuse, New York, on
January 10, 11, and 12, 1994. Excellent briefs have been re-
ceived from all parties, which were well written, thoroughly
and accurately prepared and researched, and which were
helpful in assisting me in reaching my decision herein. Based
on careful consideration of the briefs, as well as my observa-
tion of the demeanor of the witnesses, I make the following1FINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATION
Respondent is a New York corporation with an office andplace of business in Syracuse, New York, where it is en-
gaged in the manufacture of air-conditioning units and relat-
ed products. Annually, Respondent purchases and receives at
its Syracuse facility goods and materials valued in excess of
$50,000 from points outside the State of New York.Respondent admits and I so find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.It is also admitted and I so find that Union is and has beena labor organization within the meaning of Section 2(5) of
the Act.II. FACTSRespondent has recognized the Union as the collective-bargaining representative of its employees in a unit of pro-
duction and maintenance employees, truck drivers, group
leaders, and leadmen employed at its Syracuse, New York
facility since 1962. The Union and Respondent have been
parties to a series of collective-bargaining agreements since
that time, including an agreement running from November 7,
1988, to November 3, 1991 (the 1988 agreement), and a con-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 185CARRIER CORP.tract from November 4, 1991, to November 5, 1994 (the1991 agreement).All of the agreements between the parties have providedthat Respondent maintain a pension plan. The relevant provi-
sions with respect to the pension plan, which is referred to
in the more recent agreements as Carrier Employees Security
Plan B (Plan B), have been substantially the same in each
agreement. These provisions as set forth in article XXVII of
the 1988 agreement are as follows:Section 1. The terms, conditions and benefits cur-rently in effect under the Pension Plan known as the
Carrier Employees Security Plan-Plan B, as described
in the booklet dated November 1, 1982, which has been
established for the employees in the bargaining unit,
shall be continued under such separate Plan except as
they are specifically revised in accordance with this Ar-
ticle.Section 2(A). The administration of the separate Pen-sion Plan for the employees in the bargaining unit shall
be the responsibility of the Company.....
Section 5. For the purpose of supplying the pensionbenefits provided in this Agreement, the Company shall
establish or cause to be established a separate pension
trust or trusts.Section 6. The assets of Carrier Employee SecurityPlan attributable to the bargaining unit shall continue to
be funded separately.Section 7. The Company shall be free to determinethe manner and means for the funding and the payment
of any pension benefits under this Agreement.Both the 1988 and 1991 agreements also contain a man-agement responsibility clause, which provides:Section 1. The parties recognize the responsibility ofmanagement to conduct the business of the Company in
the balanced interest of employees, stockholders, cus-
tomers, and the general public, and in the exercise
thereof acknowledge it to be the responsibility of man-
agement alone without interference, restriction or re-
course to Article XX by the Union or any employee to
determine the following: the number of plants and their
locations; the products to be manufactured; the manu-
facturing processes to be employed; methods, quality
standards and schedules related to production; whether
to contract or subcontract work services except as pro-
vided in Section 3 of this Article; the hiring of new em-
ployees; the improvement of facilities and the direction
of the working forces.No evidence was adduced by any party concerning the ne-gotiation of these clauses, or what the parties intended when
these clauses were first negotiated.On or about May 8, 1978, the Union filed a charge withthe Region in Case 3±CA±8484 against Respondent alleging
a violation of Section 8(a)(1) and (5) of the Act by ``unilat-
erally altering the pension provisions of the contract with re-
spect to the amount and method of computation of lump-sum
benefits.'' The Regional Director on January 30, 1979, re-
fused to issue complaint, concluding that Respondent's action
therein, i.e., changes of the interest assumption rate for lumpsum payments under its pension plan, ``were in accordancewith its good faith interpretation of the collective-bargaining
agreement and the pension plan.''Thereafter, Charging Party appealed the Regional Direc-tor's action, which resulted in the following action by the
General Counsel:Your appeal from the Regional Director's refusal toissue complaint in the above-captioned case has been
duly considered.The appeal is denied. Contrary to your contention onappeal, the evidence was insufficient to establish that
the Company was obligated under the Act to bargain
with the Union about the ``interest assumption rate'' for
lump sum payments under the pension benefit plan.
Rather, it appeared that the Union waived its right to
be consulted concerning an increase in the ``interest as-
sumption rate'' based upon consideration of the express
terms of Article XXIXÐPensions of the collective bar-
gaining agreement presently in effect between the par-
ties; bargaining history, and past inaction. It was noted
in this regard that the Company unilaterally increased
the ``interest assumption rate'' on five separate occa-
sions between July, 1964 and January, 1976 without
objection from the Union and during 1962 contract ne-
gotiations the Union disclaimed an interest in making
decisions concerning the financial administration of the
pension benefit plan and there was no evidence of a
change in this position during subsequent contract ne-
gotiations. Furthermore, prior to the effective date of
implementation of the 7% interest assumption rate the
Company notified the Union of this change and dis-
cussed the reasons therefor. Accordingly, further pro-
ceedings herein were deemed unwarranted.Apparently, in response to the issues involved with and theunfavorable disposition of the Union's charge, the Union
made proposals in the ensuing negotiations for the 1979
agreement which seem to be an attempt by the Union to play
a role in the funding and administration of the pension fund.
These proposals which included the creation of a board of
trustees having equal representation from the Union and Re-
spondent to administer the pension fund, and the deletion of
the clause which states that Respondent ``shall be free to de-
termine the manner and means for funding and payment of
any pension benefits,'' were not agreed to, and the 1979
agreement contained virtually the identical clauses as the
1988 and 1991 agreements with respect to these matters.At some point, not clearly disclosed by this record, Re-spondent became a division of or a subsidiary of United
Technologies Corp. (UTC), a conglomerate that had numer-
ous other divisions or subsidiaries under its control. Shortly
thereafter UTC replaced Respondent as the administrator of
Plan B. Thus, retirement forms were initially processed at
Respondent's Syracuse location and then sent for further
processing to UTC's headquarters in Hartford, Connecticut.
The plan's administrator (UTC) at some point undisclosed by
the record, decided to invest the assets of Plan B in the UTC
Master Retirement Trust (the UTC Trust). Thus, when Re-
spondent made pension contributions to Plan B, these con-
tributions were made to the UTC trust. The UTC Trust also
invested pension assets from a number of other of its divi-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Thus, as noted above, Plan B was 35-percent funded. The nextlowest percentage was 57 percent. Most of the plans were over-
funded, i.e., over 100 percent, including the largest, UTC represented
plan which was 144-percent funded.sions or subsidiaries. Each pension plan invested in the UTCTrust, such as Plan B, constituted a portion of the Trust, and
would have a percentage of the UTC Trust assigned to it, de-
pending on the amount of contributions each plan makes.Each year, Plan B's assets and liabilities were calculated
based on the contributions made and the investment results
of the UTC Trust.Each year, Plan B, which had its own employer identifica-tion number. (EIN) and its own three-digit plan number,
would file appropriate forms with the IRS and other govern-
ment agencies, particularly IRS form 5500 which lists the
plan's assets, liabilities, contributions, and other items as re-
quired by law.Plan B was a noncontributory plan, and the collective-bar-gaining agreement did not provide for any specific amounts
to be contributed by Respondent. Rather, the agreement con-
tains amounts for various provisions dealing with eligibility
for benefits, as well as methods of computation of benefits.One of the benefits which has long been included in thecontract has been a lump sum benefit option which allows
in certain circumstances a retiring employee the choice of re-
ceiving his pension entitlement as a lump sum distribution on
retirement. This lump sum benefit resulted in significant
funding difficulties for Respondent over the years, since trust
principal, which is invested to pay benefits, is withdrawn
from Plan B immediately upon retirement of the employee.
Thus, due to this benefit, as well as other factors, Plan B had
become chronically underfunded, despite Respondent having
made contributions of between $4 to $6 million per year into
the Plan B Fund. As of 1990, Plan B was just 35-percent
funded, with assets of $14,209,000 to cover liabilities of
$40,708,000.In the fall of 1990, Thomas O'Connor, the director of re-tirement programs for UTC, made a proposal to UTC's man-
agement that UTC merge as many of the pension plans of
its subsidiaries and divisions as possible. He originally pro-
posed an ultimate goal of two plans, presumably one for rep-
resented employees, and one for salaried employees. O'Con-
nor prepared various calculations and reports and submitted
same to his superiors. One of these reports was submitted in
evidence herein, which set forth the assets and liabilities of
27 different plans, including Respondent's Plan B. This doc-
ument reveals that Plan B was by far the most underfunded
of any of the plans contemplated for the merger.2O'Connor recommended that the 27 plans be merged intoone plan; the UTC Represented Employee Retirement Plan
(the UTC Plan). The UTC Plan was already in existence,
having been the subject of an earlier merger of UTC's aero-
space companies pension plans. According to O'Connor's
calculations, since Plan B was so underfunded, that plan
would benefit most from a merger, since after the merger,
the single UTC plan was then 134-percent funded.O'Connor testified to three reasons for recommending themerger. The first was to improve the security of the under-
funded plans, such as Plan B. Thus, by merging all the plans,
UTC would wind up with one large overfunded fund.Secondly, UTC would be able to cut down on some ad-ministrative expenses. For example, it would no longer be
necessary to calculate separate actuarial assumptions for each
plan, and only a single actuarial assumption for the merged
plan would be necessary.Thirdly, by merging the plans together, Respondent wouldbe able to defer funding for a period of years, which O'Con-
nor estimated to be at least 3 years. Indeed as set forth
above, Respondent had been contributing from $4±$6 million
into Plan B each year, and even so, the fund was still only
35-percent funded. As a result of the merger, neither Re-
spondent nor any other company would have to make any
contributions to the new merged plan for at least three years,
according to O'Connor's prognostication.UTC and Respondent approved O'Connor's recommenda-tion, and the merger was effective as of December 1, 1990,
although the merger consisted of 21 rather than the 27 plans
originally contemplated by O'Connor. An amendment to Plan
B was subsequently filed effective December 1, 1990, which
read as follows:Subject to approval by the Internal Revenue Service,the Carrier Employees Security Plan, Plan B (the ``Car-
rier Plan B'') is hereby amended, effective December
1, 1990, in accordance with the following paragraphs:1. The Carrier Plan B shall be merged into theUnited Technologies Corporation Represented Em-
ployee Retirement Plan (the ``UTC'' Represented Re-
tirement Planing to create a single plan within the
meaning of section 414(1) of the Internal Revenue
Code of 1986 (the ``code'') and the regulations there-
under. The sole purpose of this merger is to merge the
assets of the Carrier Plan B with the assets of the UTC
represented Retirement Plan in order to create a single
asset pool under the UTC Represented Retirement Plan
from which to pay benefits to the participants, bene-
ficiaries, and alternate payees, and to pay plan adminis-
trative expenses, under the Carrier Plan B and the UTC
Represented Retirement Plan on an ongoing basis. As
a result of this merger, all benefits provided in accord-
ance with the Carrier Plan B document and the UTC
Represented Retirement Plan document shall be paid
from the single pool of assets held under the UTC Rep-
resented Retirement Plan. The single plan created by
this merger shall be a plan with more than one plan
document as described in Treasury Regulations section
1.414(1)-1(b)(1)(ii), and this merger shall not otherwise
alter or affect the provisions of the Carrier Plan B doc-
ument or the UTC Represented Retirement Plan docu-
ment.Additionally, Respondent filed its last 5500 form with theIRS, dated September 14, 1991, which makes references to
the merger. Thus, the form and its amendments refer to the
merger of Plan B with the pension plan of Hamilton Stand-
ards Electronic Systems, and describes the procedure for the
merger. As explained therein, pursuant to IRS rules, the
merger was actually 20 successive mergers, of one plan into
another, until the resulting plan, the UTC plan with an EIN
of 06-0570975 and a Plan 10 emerges.At some point not clearly disclosed by the record, Re-spondent prepared a summary annual report for Plan B. ThisVerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 187CARRIER CORP.document, which was not distributed to employees until thefall of 1992, also describes the merger, and does so as fol-
lows:Summary Annual Report for the Carrier Employees'Security Plan BThis is a summary of the annual report for the Car-rier Employees' Security Plan B, EIN 06-0991716, PN
006, for the plan year ending December 1, 1990. The
annual report has been filed with the Internal Revenue
Service, as required under the Employee Retirement In-
come Security Act of 1974 (ERISA).Basic Financial StatementEffective December 1, 1990 the Plan (Plan 006) wasmerged into Plan 010. The effect of the merger was to
consolidate the assets and liabilities of 21 of the Cor-
poration's represented retirement plans into a single
plan, Plan 010. This consolidation of assets and liabil-
ities has no effect on any participant's benefits. Existing
accrued benefits and future benefits are calculated in
the same manner as prior to the merger. This report
will provide financial information for your plan for the
period of 1990 prior to the merger (January 1, 1990
through November 30, 1990) and for the period of 1990
after the merger (December 1, 1990 through December
31, 1990) ....The value of plan assets, for PN 006, before themerger and after subtracting liabilities of the plan, was
$8,871,832* as of December 1, 1990, compared to
$13,241,123 as of December 31, 1989. As of December
1, 1990, Plan assets of $8,871,832 were transferred to
Plan 006 pursuant to the merger. During the 11 month
plan year Plan 006 experienced a net loss of $422,049
from investment earnings, and unrealized appreciation
or depreciation in the value of plan assets within the
master trust investment account; that is, the difference
between the value of the plan's assets at the end of the
plan year and the value of the assets at the beginning
of the plan year or the cost of assets acquired during
the plan year. There were no employer contributions for
the year. The combined value of all 21 plans' assets in
PN 010 after the merger was $1,273,416,796 as of De-
cember 31, 1990, compared to $1,265,397,597 as of
December 1, 1990.Effective December 1, 1990, 21 represented definedbenefit plans listed below were merged into a single
plan. The mergers all occurred on December 1, 1990.
Except for the final merged plan, these plans had a
short plan year ending December 1, 1990.The report then listed the 21 plans, including Plan B thatwere subject to the merger.The Summary Annual Report (SAR) also states, ``Follow-ing the merger of the above-referenced plans, the surviving
plan of the United Technologies Corporation Represented
Employee Retirement Plan was assigned Plan No. 010.''Finally, the SAR described the value of plan assets underthe merged plans, after subtracting liabilities was
$1,173,416,796 as of December 31, 1990, and indicated that
no employer contributions were made for the year.O'Connor characterized the merger as follows; ``From anasset standpoint, Carrier B doesn't really exist anymore.''The IRS subsequently approved the merger as outlined inthe various documents prepared by Respondent. The merger
did not result in any changes in benefits for any retirees, nor
any changes in the procedure for applying for retirement.
Both before and after the merger, the administration of pen-
sion benefits for Respondent's employees remained the same.
The same forms were used to apply for retirement, before
and after the merger, and the procedure also remained the
same. Employees continued to file their claims at Respond-
ent's Syracuse office, where it is processed and sent to
UTC's Hartford office for final approval.Although the General Counsel presented several witnesseswho testified concerning what they perceived as inordinate or
increased delays in the processing of pension benefits, such
testimony was far from sufficient to attribute any of the
delays involved to the merger. Indeed, most of the instances
complained of took place in 1992 or 1993, while the merger
took place in December 1990. Moreover, in my view the
delays were adequately and credibly explained by Respond-
ent's witnesses to have been caused by corporate downsizing
and/or by the abnormally high numbers of retirees due to a
retirement program promulgated by Respondent in 1993. Ac-
cordingly, I conclude that the merger has not caused any sig-
nificant changes in the administration or the benefits of Plan
B.Subsequent to the merger, however, no IRS form 5500 orany other relevant document was filed on behalf of Plan B.
Both the 1991 form 5500 (filed on July 30, 1992), and the
1992 form 5500 (filed on June 23, 1993) list UTC as plan
sponsor, UTC Plan as the name of plan, with an EIN of
060570975 and Plan 10. Assets and liabilities were listed
only for the UTC plan. All record keeping as to the assets
of Plan B ceased to be kept as a result of the merger. As
predicted by O'Connor, Respondent made no contributions to
Plan B in 1991 and has not made any since. Additionally,
no contributions were made by Respondent or any of the
Employers whose plans were merged into the UTC plan to
the UTC plan, since the merger was effectuated.The above-described facts are essentially undisputed.There is much dispute, however, as to the question of when
and how Respondent notified the Union about the merger,
which issue relates principally to the 10(b) defense raised by
Respondent. In that connection, Respondent presented evi-
dence, which it believes establishes the requisite notice, more
than 6 months before the filing of the charge herein (May
3, 1993).Paul Parisi, who was Respondent's director of industrialrelations, during the events in question, testified as to an al-
leged conversation with Union President Robert Demmerle.
According to Parisi, he was asked in the fall of 1990 by Ed
Dempsey, industrial relations attorney for UTC, if, under Re-
spondent's contract with the Union, it was permissable to
merge Plan B with the UTC plan. After reviewing the con-
tract, Parisi asserts then he informed Dempsey that Respond-
ent could merge the assets of the plan, but the contract re-
quired that Plan B be maintained. In November, Dempsey in-
formed Parisi that UTC agreed with Parisi's interpretation of
the contract, and that they were going to merge the assets of
Plan B with the UTC plan, but that Plan B would be main-
tained. Parisi asserts that he was not told, nor was he aware,VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Currier conceded, however, that he did not review all of the doc-uments furnished to him by Nelson, but he noticed that they in-
cluded plan B documents and a form 5500.4This document will be discussed more fully below.that this action would result in Respondent not being forcedto make contributions to the pension fund, as contemplated.
Parisi also claims that he did not know that the ``merger''
would result in Plan B no longer filing any government
forms or that Plan B was no longer in existence with respect
to government reporting.Parisi further testified that in November 1990 during thecourse of one of his frequent conversations with Demmerle,
he said to Demmerle, ``by the way, I have some good news.
The Carrier plan is now fully funded, because we are going
to put the assets into the UTC plan, and we are keeping the
Carrier plan per the contract.'' Parisi added that he was not
sure if Demmerle made any response to his comments, but
that Demmerle raised no objections to the proposed merger.Demmerle didn't remember any such conversation withParisi in late 1990 concerning a merger of pension fund as-
sets Demmerle added that if he had the conversation as Parisi
recounted, he would have raised a question, since he believed
at the time that the Plan B was already fully funded, and that
Respondent was not making any contributions to the fund.Respondent also offered testimony by Robert Currier, itsmanager of Syracuse Industrial Relations, that prior to the
negotiations for the 1991 agreement, Demmerle made an oral
request of him for copies of the Plan B document as well
as any 5500 forms filed by Respondent. Currier adds that he
then requested these documents from Jim Nelson of the cor-
porate benefits department. According to Currier, after he re-
ceived documents from Nelson, he made copies,3and gavethem personally to Demmerle in June 1991. Currier further
testified that he placed copies of the documents in a separate
file, labeled Plan B, and placed the file in a cabinet in his
office.Currier added that he left his position and that office inAugust 1992, and the file remained in the office under the
control of his successor, Jim Damron. Currier conceded that
someone could have either removed or added to the file after
he left. Damron was not called as a witness nor anyone else
from Respondent who had access to or control over the file
since August 1992.Currier testified that although he was made aware of theinstant charge early on in the investigation and was fully
aware that an issue was being raised as to when the Union
was made aware of the merger, that he did not recall or
didn't think of the documents that he gave to Demmerle as
relevant to that issue. Currier contends that Parisi had pre-
viously informed him about his conversation with Demmerle,
wherein Parisi allegedly informed Demmerle about the merg-
er. Thus, when the charge was filed, Currier asserts that
when he discussed the subject of union knowledge with Jim
Damron, Currier suggested that Damron speak to Parisi about
the matter. Currier also claims that he told Parisi in 1991 that
he had given Demmerle these documents pursuant to an in-
formation request.Currier identified the documents that he asserts he gaveDemmerle. They included a series of documents, including
the form 5500 for 1989, dated September 17, 1990, a docu-
ment entitled ``Carrier Employees Security Plan Plan B,''
two documents together entitled ``Amendments to CarrierEmployees Security Plan, Plan B,'' dated November 4 andJune 25, 1986, a document labeled ``Amendment to Carrier
Employees Security Plan, Plan B,'' dated December 21,
1990, which included a facsimile date of June 24, 1991, and
a document labeled ``Amendment to the Carrier Employees
Security Plan Plan B,'' which is not dated, but refers to
amendments as of November 2, 1988, with a facsimile date
of June 19, 1991. The only document in this packet of docu-ments allegedly given by Currier to Demmerle in June 1991
which made reference to the merger, was the amendment
dated December 21, 1990, the relevant portions of which
were set forth above. The document as noted, refers to the
merger into a ``single plan,'' in order to create a ``single
asset pool'' under the UTC plan from which to pay benefits
and expenses. The amendment makes clear that benefits will
still be paid pursuant to the terms of Plan B, and that the
merger shall not affect the provisions of the Plan B docu-
ment. The amendment does not state whether or not any con-
tributions would be made to the UTC Fund, nor whether
Plan B would be filing any subsequent IRS forms, nor what
EIN or plan numbers would subsequently be utilized by the
UTC Plan.Demmerle admitted that he received some pension infor-mation from Currier, but denies unequivocally that he re-
ceived the document entitled ``Amendment'' which referred
to the merger. He recalled receiving a document with
``1989'' appearing thereon, but did not recall receiving the
form 5500 from Currier at that time. It is notable that the
only document in the packet identified by Currier as having
been turned over to Demmerle which contains 1989 on it, is
the form 5500, that Demmerle asserts that he did not receive
in 1991.Demmerle also testified that his first knowledge of themerger was on November 3, 1992, when he received a docu-
ment sent to employees at some earlier date.4According toDemmerle, on that date, ``After reading the document, I was
like a madman. I couldn't believe that this had happened.
The first thing I did was get on the phone and drag Jim (Jim
Lavaute, the Union's attorney) out of a meeting.''Demmerle also testified to a conversation with Currier inNovember 1992, immediately after he became aware of the
merger. Demmerle claims that he called Currier on the phone
and asked why the Union had not been notified about the
merger. Currier responded that he had a conversation with
Parisi and Parisi told him that he (Parisi) had notified
Demmerle. Demmerle said to Currier that Parisi had not so
notified him about the merger and the conversation con-
cluded.Currier did not according to Demmerle mention anythingat the time about the fact that he had allegedly given
Demmerle a packet of information prior to the 1991 negotia-
tions, which included a detailed reference to the merger.
Currier did not deny this conversation with Demmerle. Re-
spondent also introduced into the record a series of written
requests made and ULP charges filed by the Union or
Demmerle to and against Respondent, dealing with informa-
tion requests. This evidence demonstrates, what is confirmed
by Demmerle, that the Union usually follows up unfulfilled
oral requests for information, with written requests and/or
charges. Since no written requests were made or chargesVerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 189CARRIER CORP.5While in Demmerle's testimony at p. 776 l. 20, the transcript re-flects that he used the word merger during a discussion with Parisi
concerning pension benefits, I agree with General Counsel that this
portion of the transcript was erroneous. From the context of the con-
versation, as well as Demmerle's entire testimony, it is clear and I
so find in accordance with General Counsel's motion to correct the
transcript, that the word pension should be substituted for the word
merger in that sentence. I note that Parisi does not allege that he
had a conversation with Demmerle in 1991 wherein the merger was
mentioned.filed by the Union during the relevant period regarding pen-sion material, Respondent argues that Currier's testimony
that the Union received all pension information requested, in-
cluding the materials testified to by Currier, should be cred-
ited.During the 1991 negotiations, neither party made any pro-posals seeking to alter or modify the provisions concerning
funding, administration, or the requirement for a separate
pension plan or fund. The Union did make proposals con-
cerning benefit levels, initially proposing that pension bene-
fits be increased $3 per month for the last year of service
for the first year of the 1991 agreement and $1 per month
for each year of service for the second and third years of the
agreement. The parties ultimately agreed to increases of $1
per month for each year of service for all 3 years of the 1991
agreement, which was the same agreement reached during
the 1988 negotiations.During the course of the parties bargaining over pensions,at the October 31, 1991 meeting, Jack Engel, Respondent's
lead negotiator, indicated that the cost of the Union's pro-
posal on pensions to Respondent was $7 million over the
next 3 years. One of the union representatives, Richard
Simone asked for clarification, wondering if the $7 million
was an actual cost to Respondent, because it was his under-
standing that the plan (Plan B) was funding itself. Paul Parisi
replied that he did not believe that this was correct, but told
Simone he would check into it.Later on during that session, Engel mentioned that thetotal cost of the Union's proposal was $27 million and that
Respondent was not prepared to spend that much. Demmerle
replied that he felt $27 million was a very cheap proposal,
particularly since Respondent saved a lot of money in ``take-
aways'' in 1985 and the 1988 contract.In that connection, Demmerle testified that had he knownduring the negotiations for the 1991 agreement, that as a re-
sult of the merger, Respondent would not have been com-
pelled to make contributions to Plan B, he certainly would
have asked to share in that savings by making increased de-
mands in other areas. For example, Demmerle made specific
reference to the fact that employees had been forced to make
increased contributions for health insurance, and suggested
that this was one area where the Union would have requested
that some of Respondent's savings on pension contributions
be used to ``take away some of the hurt on the insurance.''The parties also negotiated concerning the Union's pro-posal for a one-time retirement incentive benefit, which was
initially $18,000 for each eligible employee. At the October
31, 1991 session, this demand was discussed, and Engel in
response to a question from the Union, indicated that based
on 350 employees deemed eligible, it would cost $6.3 mil-
lion. Simone asked if Respondent had costed the benefit on
the basis of paying out the $18,000 as a wage or paying it
as a pension benefit. Engel replied that it was costed as a
one-time lump sum payment. Simone stated that he would
like to see the costing done as a pension benefit, because it
then could be rolled over by the employee in order to de-
crease taxes. Engel agreed to look into the option. The par-
ties eventually agreed to a one-time retirement payment of
$10,000 to eligible employees who retire on or before De-
cember 31, 1993.Respondent also proposed during the course of the nego-tiations, the elimination of the option for a lump sum benefit.This proposal was rejected by the Union, and the partieseventually compromised by eliminating the benefit for all
employees hired on or after January 1, 1994.It is undisputed by all witnesses that the subject of thepension plan merger5was not raised during the negotiationsby either Respondent or the Union. The collective-bargaining
agreement was signed on November 4, 1991.In March 1992, Currier was informed by Rick Leurds, Re-spondent's director of compensation benefits, that Respond-
ent would be able to make the $10,000 retirement incentive
payment agreed to at negotiations, out of the UTC pension
trust, as the Union had requested. Currier then informed
Demmerle that he had good news and the $10,000 payment
was going to be able to be made out of the UTC pension
trust, and as a result there would be no adverse tax liability.
Demmerle asked how ``that had come into play,'' and
Currier responded that that went back to a discussion be-
tween Demmerle and Parisi. Demmerle stated that he would
take that matter up with Parisi. At that point, they proceeded
to discuss the logistics of notifying the employees about the
decision. Subsequently, a letter was prepared by Currier, in
consultation with Demmerle, which Currier asserts was post-
ed and/or distributed to employees. The letter indicates that
the one-time retirement enhancement of $10,000 was agreed
to during negotiations, at which time the Union asked Re-
spondent to consider making the payment from ``our pension
trust'' rather than through our normal payroll procedures.
The letter goes on to state that the benefit will be paid
through the ``pension trust,'' which will enable the employee
to pursue favorable tax treatment. Additionally, Currier testi-
fied that one of the benefits of the merger was that Respond-ent was able to pay the $10,000 out of the new merged pen-
sion plan.On September 14, 1991, a form 5500 was filed with theIRS, for the year 1990, which listed Respondent as plan
sponsor. This was the last such form filed, which listed Re-
spondent as sponsor of the pension plan. Attached to this
form were various other documents and forms which made
specific references to the merger, including details of how
the merger was to be effectuated. One of the forms reads as
follows: ``The resulting plan's name will be changed to
United Technologies Corporation Represented Employee Re-
tirement Plan. The resulting plan's EIN and plan number are:
EIN: 06-0570975 Plan Number: 010.'' There is no conten-
tion made by Respondent that the Union ever received copies
of the 1990 form 5500 or any of the attached documents.The 1991 and 1992 form 5500's were filed on July 30,1992, and June 23, 1993, which list UTC as plan sponsor,
UTC Plan as name of plan, with the UTC Plan's EIN and
ID numbers. There is no reference to Plan B on either of
these forms.VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On December 21, 1990, UTC filed an amendment to theUTC Plan, which described the merger in language virtually
identical to the language in the amendment to Plan B. The
amendment states that each retirement plan identified on an
attached schedule, (which included Plan B) shall be merged
into the UTC plan within the meaning of Section 414(i) of
the Internal Revenue Code. There's no indication that this
document was ever submitted to the Union.As noted above, the collective-bargaining agreement be-tween the Union and Respondent provided for increases of
$1 per year for each of 3 years for each year of service in
calculating benefits, as well as a $10,000 retirement incentive
payment for employees who retire during a 6-month period,
and an elimination of the lump sum for all employees hired
after December 31, 1993. At a meeting of the pension ad-
ministration and investment committee meeting of UTC on
May 8, 1992, the subject of amendments to the UTC Plan
was discussed. These amendments included the above-de-
scribed changes in the contract negotiated between Respond-
ent and the Union, as well as closing agreements reached be-
tween two other facilities of UTC and their respective
unions.These agreements were adopted as amendments to theUTC plan. According to the agenda minute of the meeting,
``the impact of the increase in benefits resulting from the
three above-described negotiations results in a $1.1 million
increase in the long-term contribution and $1.25 million FAS
87 pension expense increase.'' No testimony was adduced as
to what was meant by ``long term contribution'' or ``pension
expense increase'' in the above sentence. However, testi-
mony in the record does establish that no contributions were
in fact made to the UTC Plan by either Respondent or UTC
since the merger.As noted above, Respondent filed an SAR on some undis-closed date in the fall of 1992, which described the merger.
According to Currier, Respondent distributed the SAR to its
hourly employees, along with a covering letter from Allen
Johnson, Compensation of Benefits, dated September 15,
1992. The memo states that the SAR is required to be sub-
mitted by the Department of Labor and it summarizes the
most recent annual return filed with the IRS. The letter adds
that ``this report has no effect on your pension plan.''
Currier testified further that copies of the SAR were distrib-
uted internally to current employees (and mailed to retirees),
because of employee feedback that it was more cost effective
to distribute internally (as with paychecks) rather than
through the mail. Currier was uncertain as to precisely when
the documents were distributed to employees, and his best
recollection was sometime in October or November.Employees Simone and Cyz testified that they never re-ceived such documents from Respondent. Respondent pro-
duced no file document or any other evidence to establish
when or even if the document was distributed to current em-
ployees.As described above, Demmerle testified unequivocally thatthe first knowledge that he had of the merger was on No-vember 3, 1992, when he received a copy from a retiree of
the SAR sent to the retiree by Respondent. Demmerle imme-
diately called his attorney about the matter (pulling him out
of a meeting) and wrote down the date on the SAR that he
had received from the retiree.Employees Gary Galipeau and William Cyz, who are alsopension and insurance specialists for the Union, and Richard
Simone, an employee and a union shop steward, all corrobo-
rate Demmerle that they did not receive any knowledge of
the merger, until after Demmerle received the SAR from the
retiree, and Demmerle informed them about this development
and showed them the document.Galipeau and Cyz also furnished testimony concerning thepreparation of a summary plan description (an SPD), which
is a document prepared jointly by representatives of Re-
spondent and the Union, which details information for em-
ployees and retirees concerning the benefits and administra-
tion of Plan B. The last SPD which had been prepared was
effective November 1, 1988. On January 27, 1992, Respond-
ent sent to the union representatives a copy of its proposed
revisions for a new SPD to be effective November 1, 1991.
This document reflects changes in the effective date, as well
as changes resulting from the increases in the recent collec-
tive-bargaining agreement. However, it makes no reference
to the merger. More specifically on page 26, entitled ``Addi-
tional Information,'' it continues to list the plan name as
Plan B, with the old EIN and plan numbers.Subsequently, after the Union proposed some additionalrevisions, the Union received from Respondent a further pro-
posed revision, in late November or early December 1992.
This draft for the first time made some changes which re-
flected the merger. For instance on page 21, entitled ``Your
Rights Under the Plan,'' the prior SPD reads, `` as a partici-
pant in the Carrier Employees Security Plan (Plan B).'' The
revised SPD submitted by Respondent read ``as a participant
in the U-T-C llll.'' On page 26, the plan name waschanged from Carrier Plan B to UTC Plan, and the EIN and
plan numbers were changed to the UTC Plan's numbers.
There is also handwriting on the document pointing to the
changes which reads, ``these are no longer true due to the
merger into UTC Rep.'' As of the date of the hearing herein,
the new SPD has not been completed or agreed on.III. ANALYSISA. The 10(b) IssueThe 10(b) period commences only when a party has clearand unequivocal notice of a violation of the Act; LeachCorp., 312 NLRB 990, 991 (1993); A&L Underground
,302 NLRB 467, 468 (1991); NLRB v. Walker ConstructionCo., 928 F.2d 695 (5th Cir. 1991); or where a party in theexercise of reasonable diligence should have become aware
that the Act has been violated. Moeller Bros. Body Shop, 306NLRB 191, 192±193 (1992); Oregon Steel Mills, 291 NLRB185, 192 (1988). The burden of showing such clear and un-
equivocal notice or lack of diligence is on the party raising
the affirmative defense of Section 10(b). Leach, supra; Chi-nese American Planning Council, Inc., 307 NLRB 410(1992).In applying the above principles to the facts herein, it isclear that Respondent has the burden of demonstrating that
the Union had obtained clear and unequivocal notice (or con-
structive notice) that Respondent had violated the Act, prior
to November 3, 1992, since the instant charge was filed on
May 3, 1993. C. Overaa & Co., 291 NLRB 589, 590 (1988).In my view, Respondent has failed to adduce sufficientlycredible or probative evidence to meet its burden in this re-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 191CARRIER CORP.6I would also note in this regard that the remarks by Parisi weremade in the midst of a conversation about other matters, and Parisi
was unsure if Demmerle made any response at all to his statements.
Thus, it is not even totally clear based on Parisi's testimony that
Demmerle understood clearly what Parisi was telling him.7It is again significant to note in this regard that Parisi, who as-sured Demmerle that Respondent was keeping Plan B as per the
contract, was not himself aware of the true facts and ramifications
of the merger.8I credit Demmerle as to this conversation, particularly since itwas undenied by Currier. Respondent argues that the conversation
couldn't have taken place in November, as testified to by Demmerle,
since Currier was no longer involved in labor relations at the time.
I do not agree. Currier was still employed by Respondent in Novem-
ber 1992 and I do not find it inconceivable that Demmerle would
have called Currier to complain about Respondent's lack of notifica-
tion, since it was Currier who would have been responsible for noti-
fying the Union when the merger occurred.gard. Respondent alleges that the Union received such clearand unequivocal notice on four different occasions, outside
the 10(b) period. I do not agree.Initially, Respondent relies on Parisi's alleged conversationwith Demmerle in November 1990, wherein Parisi asserts
that he told Demmerle that Respondent intended to merge
the assets into the UTC plan, which would now become fully
funded, and it would be keeping Plan B as per the contract.
While Demmerle denied having this conversation, I found his
denial to be somewhat equivocal and unconvincing. Parisi,
on the other hand, was fairly clear and certain about the con-
versation, and he is corroborated at least in part by Currier,
who was made aware by Parisi about the conversation con-
cerning the merger. I therefore credit Parisi's testimony as to
his conversation with Demmerle in November 1990.However, I do not believe that this conversation providedthe clear and unequivocal notice necessary under Board and
court precedent to warrant starting the 10(b) period at that
time. Notice of an intent to commit an unlawful unilateral
implementation, does not trigger the 10(b) period with re-
spect to the unlawful act itself. Howard Electrical & Me-chanical, Inc., 293 NLRB 472, 475 (1989); American Dis-tributing Co. v. NLRB, 715 F.2d 444±452 (9th Cir. 1983).Here, the merger had not as yet been completed as of No-
vember 1990, when this conversation occurred. More impor-
tantly, the remarks of Parisi gave no indication to Demmerle
that the merger might involve a violation of a contract, i.e.,
the requirements to retain Plan B as a separate plan. To the
contrary, Parisi assured Demmerle that Respondent was
keeping Plan B as per the contract. Therefore, Parisi's state-
ments to Demmerle did not provide the Union with the factsnecessary to support a present, ripe, unfair labor practice
charge, Esmark, Inc. v. NLRB, 887 F.2d 739, 745 (1989);Leach, supra at 991; nor did it apprise the Union of any factswhich would require it to make further inquiry in the exer-
cise of reasonable diligence. C.F. Moeller
, supra. Indeed, itis noteworthy that Parisi was unaware of the true facts and
significance of the merger at the time of his November con-
versation. He did not know, for example, that the merger
would result in no further government reporting of Plan B
as a separate pension plan.Thus, Parisi's remarks to Demmerle provided the Uniononly with notice of an intent to merge assets, Howard Elec-trical, supra, Chinese American, supra; which also did notnotify the union in clear or unambiguous terms,6RandolphChildren's Home, 309 NLRB 341, 345 (1991), that the ac-tion was or would be violative of the contract and con-
sequently violative of the Act. Esmark, supra; Leach, supra.See also NLRB v. Glover Bottled Gas Corp., 905 F.2d 682,684±685 (2d Cir. 1990).Accordingly, I conclude that the November 1990 conversa-tion between Parisi and Demmerle neither provided the
Union with clear and unequivocal notice that it violated the
Act, nor put the Union on notice that it should have inquired
further and in the exercise of reasonable diligence wouldhave uncovered sufficient facts to conclude that the Act hadbeen violated.7Respondent also alleges that the Union received clear andunequivocal notice by virtue of Demmerle's alleged receipt
of documents from Currier in June 1991, in connection with
upcoming negotiations. The document in question which Re-
spondent asserts that Demmerle and consequently the Union
received was the amendment to Plan B which sets forth de-
tails concerning the merger. While I believe that receipt of
this document by the Union would likely be construed as
clear and unequivocal notice of a violation, I am not per-
suaded that Respondent has adduced sufficiently probative or
credible evidence that this document was received by the
Union.I note that Currier conceded that he had not reviewed thedocuments included in the file, before he submitted them to
Demmerle. Moreover, he did not retain custody of this al-
leged ``file,'' since he changed jobs, and changed offices.
Thus, it is quite possible that someone else could have
placed the amendment in that file without Currier's knowl-
edge. In that connection, it is also significant that Damron,
who succeeded Currier as the custodian of this ``file'' was
not called as witness to establish a proper chain of custody
of the file.Moreover, Currier's testimony concerning his alleged sud-den recollection about this file is suspect. He asserted that
he did not recollect having turned over the file to Demmerle
until a week before the trial. However, Currier admitted that
he was aware during the investigation of the charge that the
question of the Union's notice of the merger was in issue,
and that he mentioned the conversation between Parisi and
Demmerle in that regard. I find it highly questionable that
Currier would have forgotten at that time about the fact that
he had provided the Union with clear notice of the merger
by his alleged submission of the amendment to Plan B to
Demmerle.Similarly, when Demmerle complained to Currier in No-vember of 1992 about the fact that the Union had not been
notified of the merger, Currier replied only that Parisi had
so informed Demmerle, which Demmerle denied. Currier did
not say to Demmerle that Currier had provided him with no-
tification of the merger when he allegedly furnished
Demmerle the information prior to the negotiations, as
Currier so testified.8I also note that Parisi, who accordingto Currier was informed about the turning over of the infor-
mation to Demmerle, did not corroborate Currier in this re-
spect.On the other hand, in this instance I find Demmerle's de-nial that he received a copy of the amendment to be credible.VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Based on his demeanor at trial, as well as record evidence,I found Demmerle to be an aggressive and outspoken union
advocate, who certainly would have reacted had he been pro-vided with such notice in June 1991. I note in this connec-
tion that when Demmerle did receive notice on November 3,
1992, by his receipt of the SAR sent to a retiree, which inci-
dentally contains similar language to the amendment that Re-
spondent contends that he received in 1991, he immediately
called his attorney and had him ``dragged out of a meeting''
to notify the attorney about Respondent's actions. Respond-
ent suggests that perhaps Demmerle may have received the
document, but not bothered to read it, in which case the
Union would be chargeable with such neglect. However, in
that regard, I note that other union representatives, including
the shop steward and two pension and benefits specialists, all
credibly denied that they were aware of the merger until after
November 3, 1992. Thus, their testimony is corroborative of
Demmerle, since I find it likely that had Demmerle received
the amendment, it would have been shown to the union rep-
resentatives involved with pension, which would have given
them notice of the merger prior to November 1992.Accordingly based on the above analysis, I find that Re-spondent has not met its burden of establishing to my satis-
faction that the Union received the amendment to Plan B in
June 1991, and that Currier's testimony is insufficient to
prove that the Union obtained clear and unequivocal notice
of the alleged unfair labor practice at that time.Respondent also argues that the Union received clear andunequivocal notice in April or May 1992 during Currier's
conversation with Demmerle about the $10,000 retirement
enhancement. In that connection, Currier's undenied and
credited testimony establishes that Currier told Demmerle at
that time that the $10,000 payment (which had been agreed
to during negotiations) was going to be able to be made out
of the UTC pension trust, and as a result there would be no
adverse tax liability. Demmerle then asked, ``How had that
come into play?'' and Currier referred Demmerle to a discus-
sion between Demmerle and Parisi. Demmerle then replied
that he would take the matter up with Parisi, and the discus-
sion then turned to how employees would be notified of this
decision. Subsequently, as a result of discussions between
Demmerle and Currier, a letter was prepared and distributed
to employees, which notified employees that the $10,000 re-
tirement enhancement, agreed to during negotiations, would
be paid through ``our pension trust'' or the ``pension trust,''
rather than through normal payroll procedures.Respondent asserts that this sequence of events constitutedfurther instances of clear and unequivocal notice, since
Currier had according to Respondent, informed Demmerle
that the ``merger had made the tax deferred payment of the
$10,000 retirement enhancement possible.'' I cannot agree.Contrary to Respondent's assertion, there was no mentionof the merger by Currier or Demmerle during this conversa-
tion. Currier's announcement to Demmerle that the $10,000
payment could be made out of the UTC pension trust does
not refer to the merger, nor does it suggest that Respondent
might have violated the contractual provisions in regard to
separate plans, trusts, or funding. The fact that Demmerle
may have made a vague inquiry about ``how this came into
play,'' and Currier referred Demmerle to his prior conversa-
tion with Parisi is at most an ambiguous exchange, and can-
not be construed as clear and unequivocal notice that Re-spondent has violated the contract. I note particularly in thisregard that the funds in Plan B were already invested to-
gether with funds from other UTC plans in the Master Trust,
so that Currier's statement that the enhancement could be
paid out of the UTC Trust could easily have been interpreted
that Respondent was able to find a way to pay the money
from the UTC Master Trust, while retaining the separate Plan
B as per contract. Indeed, these comments are even more
ambiguous than Parisi's statements to Demmerle in Novem-
ber 1990, which I have found above to have been insufficient
to constitute clear and unequivocal notice to the Union that
Respondent had violated the Act.Respondent's reliance on the letter sent to employees noti-fying them of the decision is even less persuasive. That letter
not only makes no reference to a merger, but discusses the
payment of the enhancement as coming from ``our pension
trust,'' or the ``pension trust.'' This letter would only serve
to assure the employees and the Union that Respondent was
continuing to comply with its obligations to retain a separate
pension plan, and certainly does not provide any notice what-
soever, much less clear and unequivocal notice, that Re-
spondent was no longer complying with the contractual re-
quirement to maintain a separate plan B.Therefore, based on the above analysis, including the au-thorities cited in my prior discussion of the 1990 conversa-
tion between Parisi and Demmerle, I again conclude that the
discussions about the retirement enhancement did not provide
the Union with clear and unequivocal notice of Respondent's
violation of its contractual obligations, nor did it put the
Union on notice that such a violation was likely so that rea-
sonable diligence would have required further inquiry on the
Union's part. I note further in the latter connection, that the
parties had recently completed negotiating a collective-bar-
gaining agreement, wherein the retirement enhancement was
agreed to, during which no mention of the merger was made
by Respondent. Moreover, the parties negotiated for in-
creases in pension benefits, during which Respondent indi-
cated to the Union a cost factor of $7 million for the Union's
pension demands. Notably, these comments were made well
after the merger was effectuated, which resulted in Respond-
ent not being required to make any contributions to the pen-
sion plan to cover any increased benefits for a contemplated
period of at least 3 years.Additionally, the parties were engaged in the negotiationof the 1990 SPD, and the initial drafts submitted to the
Union by Respondent's representatives, made no mention of
the merger, and continued to list Plan B as the name of the
plan with its own EIN and plan number. Respondent did not
make the appropriate changes in the proposed SPD until after
November 1992, when the Union became aware of the letter
sent to retirees, detailing the terms of the merger.Thus, these factors clearly would and I find did lead theUnion to believe that Respondent was still complying with
its contractual obligations with respect to a separate pension
plan, and therefore the Union was not required to make any
further inquiries as a result of Currier's ambiguous comments
to Demmerle in May 1992 concerning the retirement en-
hancement.Finally, Respondent relies on the SAR dated September1992, which Currier asserts was distributed to active employ-
ees in October or November 1992. Respondent correctly rec-
ognizes the weakness of its argument with respect to this in-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 193CARRIER CORP.9The Charging Party asserts that Respondent violated several pro-visions of ERISA by failing to notify participants in Plan B of the
merger in a timely manner. Therefore, the Charging Party argues
that since ERISA in effect ``preempts'' pension regulations, that
``clear and unequivocal notice'' of the merger must be equated with
notice that complies with ERISA requirements. I do not agree.
Whatever ERISA's requirements are with respect to notifying par-
ticipants of plan changes, they are not binding on and are not rel-
evant to the what kind of notice the NLRB requires to be given to
unions or charging parties under 10(b) of the Act. I therefore make
no findings with respect to ERISA and have not considered whether
or not Respondent complied with ERISA requirements in making my
findings herein.cident, since it alleges in its brief that the Union ``mayhave'' received this notice outside the 10(b) period, and ``it
is probable'' that the Union received copies of the SAR prior
to November 3, 1992. Probable and may have are not suffi-
cient to meet Respondent's burden of proving clear and un-
equivocal notice, and even accepting Currier's testimony, it
does not establish that such notice was received prior to No-
vember 3, 1992, since Currier could only estimate that the
letter was distributed to hourly employees sometime in either
October or November.Moreover, in my view, Currier's testimony was not evensufficient to establish that the SAR was distributed at any
time to hourly employees, since Currier was not personally
involved in the alleged distribution, Respondent produced no
other corroborating witnesses who either distributed or re-
ceived the document, and it produced no internal memo or
file record that it was in fact distributed to hourly employees.Additionally, three current employees and union officials tes-
tified credibly that they never received such a document from
Respondent, and that their first knowledge of the merger was
when they saw the SAR sent to retirees, which was for-
warded to Demmerle.Accordingly, I conclude that Currier's testimony concern-ing the alleged distribution of the SAR to employees in Oc-
tober or November 1992 is also insufficient to establish that
the Union received clear and unequivocal notice of Respond-
ent's violations of the Act prior to November 3, 1992.Therefore, based on the foregoing, I find that Respondenthas failed to adduce sufficient credible evidence that the
Union prior to November 3, 1992, either received clear and
unequivocal notice9of the alleged violations, or that it canbe charged with constructive notice which would require it
to make further inquiries and uncover such violations. Thus,
I shall reject Respondent's affirmative 10(b) defense and pro-
ceed to an analysis of the case on the merits.B. Was the Merger a Material, Substantial, andSignificant Change in Terms and Conditions ofEmploymentIt is clear that an employer violates Section 8(a)(1) and (5)of the Act by unilaterally implementing without notice to the
union, changes in terms and conditions of employment of its
employees NLRB v. Katz, 369 U.S. 736 (1962). Where suchunilateral changes take place during the term of a collective-
bargaining agreement, the employer must obtain consent of
the Union before it makes such a midterm modification. St.Agnes Medical Center, 287 NLRB 242 (1987); WisconsinSouthern Gas Co., 173 NLRB 480, 483 (1968), Oak Cliff-Golman Baking Co., 207 NLRB 1063, 1964 (1973), enfd.505 F.2d 1302 (5th Cir. 1977), cert. denied 423 U.S. 26(1975). However, in order for such a midterm modification
to violate the Act, it must involve a change that is material,substantial, and significant, affecting the terms and condi-
tions of employment of bargaining unit employees UnitedTechnologies Corp., 278 NLRB 306, 308 (1986); PeerlessFood Products, 236 NLRB 162 (1978).While conceding as it should that changes involving pen-sion plans generally are considered mandatory subjects of
bargaining, Rapid Fur Pressing, 278 NLRB 905, 906 (1986),and has such a significant effect on terms and conditions of
employment, Respondent argues that in the instant case,
since the merger did not result in any changes in pension
coverage, benefit levels, or benefit administration, the
changes herein are not material, substantial, and significant
and are insufficient to constitute violations of the Act. UnitedTechnologies, supra; Connecticut Light & Power, 476 F.2d1079, 1082 (2d Cir. 1973); United States v. Western ElectricCo., 569 F.Supp. 1057, 1093 (D.D.C. 1988), affd. 464 U.S.542 (1988); Admiral Retread Equipment Co., 114 LRRM1277 (G.C. Advice Me. 8±CA±16577, 1983). I disagree.Initially, it must be noted that a change need not have anegative impact on employees terms and conditions of em-
ployment to be considered substantial and significant, and
that changes that improve such conditions are still subject to
the same bargaining and midterm modification obligations as
negative changes. Wightman Center, 301 NLRB 573, 575(1991); Antonio's Restaurant, 246 NLRB 813 (1979).Here, I agree with the General Counsel and the ChargingParty that the merger of Plan B into the UTC Plan did result
in significant, material and substantial changes in the terms
and conditions of employment for Respondent's employees.
The testimony of and exhibits submitted by Respondent's
own witnesses, which effectively demonstrated the economic
benefits of the merger acknowledged the substantiality of the
change. Rangaire Acquisition Corp., 309 NLRB 1043 (1992).Thus, Respondent established that Plan B which prior to the
merger was significantly underfunded, had its ``deficit'' of
$26 million (difference between assets and liabilities) com-
pletely absorbed by the assets of the other plans as a result
of the merger, since the UTC Plan became 35-percent over-
funded. This change clearly had a substantial effect on the
viability of the fund and the fund's ability to pay or afford
current or future benefits. Indeed, Respondent's own wit-
nesses emphasized that the merger produced improved ``se-
curity'' and that Respondent's employees were better off in
the UTC Plan than in Plan B ``from a safety standpoint.''
The Board with consistent court approval has long consid-
ered the viability of benefit funds to be a vital and significant
aspect of employees' terms and conditions of employment,
and concerning which employees have a clear economic
stake. Centra, Inc., 314 NLRB 814 fn. 3, 816±818 (1994);Central Management Co., 314 NLRB 763, 780±781 (1994);Lawrenceville Ready Mix Co., 305 NLRB 1010, 1011 fn. 4(1991); Aztec Bus, 289 NLRB 1021, 1037 (1988); Bastian-Blessing, 194 NLRB 609, 613±614 (1971), 195 NLRB 1109(1972) (supplemental decision); enfd. 474 F.2d 49 (6th Cir.
1973); Stone Boat Yard v. NLRB, 715 F.2d 441, 446 (9thCir. 1983).Moreover, Respondent argued in its brief on another issue,and testimony of Respondent's witness established, that as a
result of the merger Respondent was able to arrange for pay-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10It is noteworthy that Respondent's negotiators specifically toldthe Union that the Union's pension demands would cost Respondent
$7 million, which in view of the merger was not accurate.ment to employees of the $10,000 retirement enhancementfrom the UTC Plan, rather than from Respondent's payroll,
which afforded substantial tax benefits to employees who
opted to receive this benefit. Thus, a clear significant and
tangible benefit to employees of Respondent has already re-
sulted from the merger, and more particularly from the over-
funded status of the UTC Plan.It is also pertinent that as a result of the merger, UTC hasreplaced Respondent as the sponsor of the pension plan that
covers Respondent's employees. While the record is not to-
tally clear as to the significance of this change, O'Connor's
testimony indicated that the sponsor is responsible for the
plan and responsible for the payments of the plan. This
seems to further increase the viability of the fund and the
safety of benefits for Respondent's employees, since UTC
would now be responsible for the payment of benefits, even
if the Plan would somehow be unable to do so.I would also note that while the safety of the benefits forRespondent's employees has significantly increased as a re-
sult of the merger, this could change to a substantially nega-
tive impact on unit employees in the future. Thus, should
benefit increases in the other affiliated plans or additional
mergers with other affiliated companies, produce deficits, the
UTC Fund could then become underfunded, which could re-
sult in these deficits being financed with assets which pre-
viously (before the merger) had been restricted to use for
Plan B and to finance Plan B benefits.Finally, I conclude that the merger has already had a sub-stantial impact on the 1991 negotiations. Respondent con-
ceded that it saved $4±$6 million as a result of the merger,
once the merger relieved Respondent of its obligation to con-
tribute such money to Plan B to keep it properly funded.
Since I have found that Respondent failed to disclose this in-
formation to the Union prior to negotiations, the Union was
unaware that Respondent had saved itself $4±$6 million,
which moneys could have been available for payment of
other benefits. Indeed, Demmerle credibly testified that had
he known about this development, he would have asked on
behalf of employees to ``share in the savings,'' giving an ex-
ample the recently raised employees' contributions to the
medical plan.Respondent argues that no savings resulted, since the pay-ments were only deferred, and any new benefits still must
have a cost. However, the fact remains that Respondent still
saved $4±$6 million that it did not have to contribute in
1990 to Plan B, which it certainly could have used for other
expenses, including increases in benefits. Respondent could
have of course argued to the Union that the ``savings'' were
only deferred, and could not be used to pay other benefits,
and the Union may have accepted this explanation. However,
Respondent failed to notify the Union, as it was obligated to
do about the merger, prior to negotiations, which prevented
the Union from raising the issue, and potentially obtaining
increased benefits for unit employees.10Respondent also asserts in this regard that Demmerle andthe Union believed erroneously that Plan B was already self-
sufficient, and that therefore it would not have made any dif-
ferent demands even if it had known about the merger. Thisargument misses the point. Respondent was obligated to in-form the Union about this matter before the merger and be-
fore the negotiations began, and if it had, the Union would
likely have made further inquiries and discovered the true
facts, including the significant fact that Respondent was sav-ing itself $4±$6 million in 1990, and it was projected a simi-
lar amount for the next 3 years. In my view, once having
been apprised of this situation, Demmerle would have as he
testified, requested that additional benefits be paid to em-
ployees as a result of this savings. While I cannot conclude
that the Union would necessarily have been successful in
such demands, I can and do conclude that knowledge by the
Union of the merger and its ramifications would likely have
had a significant impact on the negotiations and the potential
for increased benefits for employees. Thus, this is in my
view another reason to conclude that the merger was a sig-
nificant, substantial, and material change in terms of employ-
ment for Respondent's employees.The Board has found in analogous situations, involvingchanges in benefit funds, that such changes were mandatory
subjects of bargaining, wherein the changes had much less
of an impact on employees than in the instant case.
Lawrenceville Ready Mix, supra (change of carrier for healthplan. Note that the Board permitted Respondent therein in
the compliance stage of the proceeding to establish its con-
tention that the parties had retroactively agreed to the new
carrier, which would relieve it of its obligation to reimburse
the old union-sponsored fund. However, while doing so, the
Board in fn. 4 observed that the Union's plan was solely a
health insurance plan rather than a pension plan, with less of
a problem of protecting the stability of a fund in whose fu-
ture viability employees have a clear economic stake). Aztec,supra (change of health insurance carrier. The Board adopted
the administrative law judge's opinion which held that even
where new plan is identical to old plan, bargaining is re-
quired. However, the record included some minor changes in
administration and coverage, plus evidence that the new plan
was in part a self-insurance plan, which could raise issues of
viability. Note that there was no evidence in Aztec, as hereof a demonstrable and significant effect on the viability of
the fund). Millard Processing, 310 NLRB 421, 423, 425(1993) (change in life insurance carrier with no change in
terms or conditions of coverage); J.P. Stevens & Co
., 239NLRB 739 fn. 3 (1978) (change of investment advisors for
profit-sharing plan. The Board observed that issue of who
controls investment is a mandatory subject of bargaining,
noting the possible adverse impact of the change due to the
loss of the investment expertise of the trustee). ConnecticutLight & Power Co., 196 NLRB 967 (1972), enf. denied 476F.2d 1079 (2d Cir. 1973) (employer's refusal to bargain with
union about a change in health insurance carriers, even
where no change in benefits).I find that the above authorities, plus the cases that I havepreviously cited which detail the Board's concerns with the
viability of benefit funds, are far more persuasive and dis-
positive that the cases cited by Respondent with respect to
this issue.Indeed, the only Board opinion cited by Respondent ashaving significant precedential value on this matter is UnitedTechnologies, supra, 278 NLRB 306. That case dealt withthe unilateral implementation of a ``Correct-A-Bill'' pro-
gram, wherein employees who reported overcharges on hos-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 195CARRIER CORP.pital and surgical bills to the carrier would receive 80 percentof the amount refunded to the carrier by the provider pursu-
ant to the employee's report. The Board found that this ac-
tion was not a material, significant, or substantial change in
terms or conditions of employment, and Respondent focuseson the portion of the decision that observed that the program
``did not constitute a change in any health care service cov-
ered by the Respondent's health insurance plan, nor did it
otherwise affect the terms of the plan.'' Id. at 308. However,
Respondent conveniently ignores what was in my view the
primary basis for the Board's decision, which is made very
clear by the majority's response to the dissenting opinion by
Member Dennis. Thus, the Board stressed that the program
was of limited duration (1 year) and was likely and in fact
did affect only a small number of employees in the unit.
Moreover, there was no evidence in United Technologies ashere that the change had a significant effect on the viability
of the fund.Respondent also relies on the Second Circuit's opinion inConnecticut Light & Power, supra. I note initially that I amof course bound by the Board's decision in that case, which
the court reversed. However, particularly since this case
arises in the Second Circuit, I find it appropriate to discuss
it, and I conclude that the facts and the holding therein are
clearly distinguishable from the instant matter. Thus, in Con-necticut Light, supra, the employer had in fact bargained ex-tensively with the union over numerous areas where the
union expressed dissatisfaction with the current carrier, and
in fact the employer secured some changes from the carrier
as a result. Although the parties bargained in good faith over
the coverage, benefits, and administration of the fund, the
employer refused to bargain concerning the union's desire to
change carriers back to a carrier previously used by the em-
ployer.The court found, contrary to the Board, that since the em-ployer had bargained about benefits, coverage, and adminis-
tration, it was free to choose any carrier that would satisfy
its agreement with the union, without bargaining with the
union. The court emphasized the fact that the employer had
in fact bargained extensively about significant matters in-
volving the plan, and that the union had alleged only general
``dissatisfaction'' with the present carrier. Here, of course,
Respondent engaged in no negotiations with the Union con-
cerning the merger, and as I have found above failed to no-
tify the Union as it should have, before taking such action.More importantly, the court recognized the validity of anddistinguished the Sixth Circuit's opinion in Bastian-Blessing,supra. It was emphasized that the Bastian court found a suf-ficient relationship between the identity of the carrier and
vital interests of the employees which require bargaining, be-
cause of three factors, including ``a degree of uncertainty
was created as to the funding of the new plan which the
Board considered to have an adverse impact on the employ-
ees' previously negotiated benefits.'' 476 F.2d at 1082, 1083,
quoting from 474 F.2d 51±52. The uncertainty involved in
Bastian Blessing, supra, was the fact that the change was toa self-insured plan from using an outside carrier. The admin-
istrative law judge found that the employer had not answered
the union's questions about the existence of adequate
unencumbered funds to pay pending claims. Therefore, the
judge concluded that the ``unilateral substitution of a group
health program having questionable funding also tended tohave an adverse impact on the employees' negotiated bene-fits.'' 194 NLRB at 614.Therefore, I believe that the Second Circuit implicitly sup-ported Bastian-Blessing's conclusion that questions concern-ing the funding or viability of the fund do have a material
and significant effect on terms and conditions of employ-
ment, and would find in the instant case that the demon-
strable effect on the viability of the pension fund herein of
the merger, was sufficient to conclude that such action was
a mandatory subject of bargaining.Respondent also cites Admiral Retread, supra, which is anAdvice memo detailing a General Counsel's refusal to issue
a complaint. Such an action is of course of no precedential
value, since it is not a Board or court decision. Moreover,
the facts therein are also significantly different from the case
at hand. Thus, the case involved an employer's action in
changing from a private health insurance plan to a self-in-
sured plan. The General Counsel concluded that since the
new plan contained the same benefit levels and the new man-
agement company agreed to administer the plan in the same
way, that the change did not have a significant impact on
terms and conditions of employment and was not a manda-
tory subject of bargaining.However, once again Respondent conveniently ignores anequally significant factor therein, which the Advice memo re-
lied on, and which is highly pertinent to the instant case.
Thus, the employer there had provided for the security of the
self-insured plan by creating a trust and for funding by an
insurance company. The General Counsel relied on these
facts to conclude that the change had no effect on the finan-
cial security of the coverage offered by the plan, citing
among other cases Bastian-Blessing, supra, which as notedrelied in part on questions about the financial security of the
changed plan in finding a significant impact on employees'
conditions of employment. Thus, once again the clear evi-
dence of a substantial change in the financial security of the
pension plan of Respondent's employees caused by the
merger in the instant case, makes Admiral Retread not dis-positive even if it did constitute significant authority.Finally, Respondent relies on U.S. v. Western Electrical,supra, which is a U.S. District Court opinion approving a set-
tlement of an antitrust lawsuit involving AT&T, over ob-

jections raised by various parties, include one of the Unions
that represented some employees of AT&T and other relat-

ed companies. Since this case is not a Board case, was not
decided under Board law, and the Board was not a party
therein, the District Court opinion has very little precedential
value. Nonetheless, it is appropriate to briefly discuss it,
since once again in my view the facts therein are signifi-
cantly distinguishable from our case.The case involved the breakup of a single pension plan tonine separate plans. Once again, Respondent selectively cites
only portions of the opinion which did hold that the breakup
``was not inconsistent with Federal labor policy, for there
will be no changes in coverage, levels, or administration of
the plan,'' citing the Second Circuit Connecticut Light, supra,opinion. However, this quote was in the context of the
court's overall opinion that the case did not involve unilat-
eral action by an employer, but with a breakup of the em-
ployer company as part of a comprehensive settlement of a
complex antitrust action. Id. at 1093.VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
More importantly, while the union therein raised the objec-tion that each of the nine plans will be financially more risky
than the existing plan, it produced no evidence to support its
assertions in that regard. The court disposed of the union's
objections by pointing out that the decree requires that the
regional companies develop as soon as possible self-suffi-
cient plans. Additionally, the court observed that the union
offered nothing but speculation that financial performance of
any of the funds would have an actual effect on the level ofbenefits, particularly since the fair market value of the indi-
vidual trust complained of (the Bell System Plan) exceeded
the fair market value of the accrued benefits (i.e., the plan
was overfunded). Thus, in Western Electric, supra, there wasno evidence of any significant effect on the viability of the
fund which resulted from the merger. Here, however, as I
have observed above, not only was a significant and substan-
tial effect on the viability of the fund and the safety of em-
ployees benefits established, but was in fact the principal rea-
son that the merger was effectuated.Accordingly, based on the foregoing, I conclude that themerger of Plan B into the UTC vitally affected the terms and
conditions of employment of Respondent's employees and
was a mandatory subject of bargaining.C. Did Respondent Unlawfully Modify the Terms oftheContract
As I have noted above, an employer violates Section8(a)(5) of the Act when it uninlaterally modifies the terms
of a collective-bargaining agreement, without the union's
consent. Here there is no question that the Union did not
consent to the merger, so the issue to be decided is whether
or not the merger was in violation of any of the terms of
the contract between the parties.The General Counsel and the Charging Party contend thatthe merger was violative of the contractual requirements that
Respondent maintain a separate pension plan, a separate pen-
sion trust, and separate funding for the pension plan. Re-
spondent on the other hand argues that its actions were not
proscribed by the contract, and even if the General Counsel
and the Charging Party's interpretation of the agreement is
found to be more appropriate, that since it acted pursuant to
a plausible interpretation of the contract, and there is no evi-
dence of union animus, bad faith, or an intent to undermine
the Union, no violation of the Act has been established. Wes-tinghouse Electric Corp., 313 NLRB 452 (1993); Crest LithoInc., 308 NLRB 108, 110±111 (1992); Atwood & MorrillCo., 289 NLRB 794, 795 (1988); Thermo Electron Co., 287NLRB 820 (1980); NCR Corp., 271 NLRB 1212, 1213(1984).The standard utilized by the Board in analyzing contractclauses is set forth in Mining Specialists, 314 NLRB 268±269 (1994).In contract interpretation matters like this, the par-ties' actual intent underlying the contractual language is
always paramount and is given controlling weight. To
determine the parties' intent, the Board normally looks
to both the contract langauge itself and relevant
entrinsic evidence, such as a past practice of the parties
in regard to the effectuation or implementation of the
contract in question, or the bargaining history of the
provision itself. [Fns. omitted.]Respondent argues that it has not violated the contract oralternatively that it acted under its plausible interpretation of
the agreement, by focusing on the provision of the contractthat provides that Respondent ``shall be free to determine the
manner and means for the funding and the payment of any
pension benefits under this Agreement.'' According to Re-
spondent its action of merging the assets of Plan B into the
UTC plan is nothing more than another instance of Respond-
ent exercising its rights established under this clause and
confirmed by past practice and bargaining history, to admin-
ister and fund pension benefits for its employees.In that connection, Respondent relies on evidence of pastpractice and bargaining history, which in its view support its
interpretation of the agreement. I find, however, such evi-
dence to have little or no significance in assessing the parties
intent in agreeing to the clauses alleged by the General
Counsel and the Charging Party as having been violated by
the merger.Respondent cites the Board charge by the Union in 1978,protesting Respondent's action in changing the interest as-
sumption rate for Plan B. The Regional Director dismissed
the charge, which was affirmed by the Office of Appeals,
finding, inter alia, that Respondent had acted ``in accordance
with its good faith interpretation of the collective-bargaining
agreement and the pension plan.'' Aside from the obvious
fact that a refusal to issue complaint is of no precedential
value, the facts therein are not remotely comparable to the
instant matter. Thus, the General Counsel relied heavily in
the 1978 case on past inaction by the Union, as well as bar-
gaining history, neither of which are present with regard to
either the merger of assets or to the clauses alleged as viola-
tive of the contract. Thus, the question of Respondent's obli-
gation to maintain a separate pension plan, separate trust, and
separate funding were not raised or considered. That case ap-
peared to involve solely whether Respondent's right to ad-
minister the plan or to determine the manner and means of
funding permitted the change in interest rate assumption, and
absent consideration of the ``separate'' plan or separate trust
issues, I find to have no affect on my interpretation of such
provisions here.Similarly, I also find no significance in the fact that afterthis decision the Union made unsuccessful attempts during
the 1979 negotiations to eliminate Respondent's exclusive
right to administer and fund Plan B by proposing union rep-
resentation on a board of trustees to administer the fund, and
the removal from the contract of the provision giving Re-
spondent the right to determine the manner and means of
funding. This evidence of bargaining history shows only that
the Union was not happy about the clause giving Respondent
the right to determine the manner and means of funding, and
sought to play a role in these areas. It proves nothing what-
soever about what the parties meant by a separate plan, trust
or funding, since no evidence was presented that these con-
tractual clauses were ever raised in connection with the
Board case or at the negotiations. It goes without saying that
the subject of a merger of plans, of merger of assets was not
raised or considered in either of these situations.Respondent also contends that past practice between theparties conclusively demonstrates that Carrier has assumed
exclusive responsibility for administering Plan B, and has ex-
clusively determined the manner and means of funding of
Plan B. In support of these assertions, Respondent points toVerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 197CARRIER CORP.11Because of the merger, Plan B is no longer set apart or dividedfrom other plans, and has no existence as a distinct entity.the fact that UTC has been the plan administrator for PlanB since 1982, that Plan B benefits have been paid by Plan
B Trustee-Citibank, and that Plan B assets have been in-
vested along with assets of other UTC plans in the UTC
Master Trust. While I agree with Respondent that these facts
do demonstrate that Respondent has exercised its right under
the contract to determine the manner and means for funding
pension benefits, I do not agree with its further assertion that
the merger was merely another instance of Respondent exer-
cising these rights. In my view none of these facts nor any
other evidence of bargaining history addresses the issue of
Respondent's obligation to maintain a separate pension plan,
trust or funding, or whether the merger was violative of these
sections of the contract.Since the record doesn't contain extrinsic evidence of theparties intent, I must determine such intent, in the light of
the ordinary meaning of the crucial terms of the contract as
appied to the instant facts. Mining Specialities, supra; J.R.R.Realty Co., 301 NLRB 473, 474±475 (1991), enfd. per cu-riam mem. 955 F.2d 764 (D.C. Cir. 1992).The crucial word to be interpreted herein is separate,which is cited in four specific sections of the agreement,
which the General Counsel and the Charging Party contend
have been violated by Respondent's merger of Plan B into
the UTC plan. The word separate is not particularly ambigu-
ous, and is defined in this context by Webster's Dictionary
as follows:[S]et apart or divided from the rest or others, notjoined, connected or severed. Not associated or con-
nected with others, having existence as an entity, dis-
tinct, individual.I conclude in agreement with the General Counsel and theCharging Party, that the requirements of the contract to
maintain a separate pension plan, trust, and funding have
clearly have been violated by the merger.Sections 1 and 2 of the contract require the maintenanceby Respondent of a separate pension Plan B. Respondent as-
serts that these sections have not been violated inasmuch as
Plan B still exists, notwithstanding the merger, which Re-
spondent characterizes as merely a merger of assets. Thus
Respondent argues that Plan B still exists, since it is still
providiing benefits to employees and retirees under the terms
of Plan B, and that the documents which describe these ben-
efits, and the amendments thereto, constitute a still viable
Plan B. I do not agree.The merger amendment to Plan B provides that Plan Bshall be merged into the UTC plan, ``to create a single plan
within the meaning of section 414(i) of the Internal Revenue
Code of 1986 the (Code) and the regulations thereunder.''
Further the amendment provides that ``the single plan created
by this merger shall be a plan with more than one plan docu-
ment as described in Treasury Regulation section 1.414(i)-
(b)(i)(ii) and this plan shall not otherwise alter or affect the
provisions of the Carrier Plan B document or the UTC-rep-
resented Retirement Plan document. Moreover, Treasury
Regulation section 1.414(i) which is explicitly referred to in
the merger amendment, provides that a ``merger or consoli-
dation means the combining of two or more plans into a sin-
gle plan ``and ... a plan is a single plan if and only if, on

an ongoing basis, all the plan assets are available to pay ben-efits to employees who are covered by the plan and theirbeneficiaries ... a plan will not fail to be a single plan

merely because ... the plan has several plan documents.''

(Sec. (b)(1) and (2).)Additionally the SAR prepared for Plan B ending Decem-ber 1, 1990, acknowleges that following the merger, the UTC
Plan was the ``surviving plan.''Finally Plan B no longer files separate forms with the IRSor other agencies, and the only EIN or plan numbers cur-
rently in existence are the numbers for the UTC Plan.Accordingly based on the above facts, it is clear that themerger was more than a mere merger of assets, but that Plan
B is effectively out of existence. While there may be plan
documents which refer to Plan B benefits that are still in ex-
istence and are being followed, the single, surviving plan is
the UTC plan, since all the assets of the UTC Plan are now
available to pay benefits to employees and their beneficiaries.
Thus, there is no longer a separate11Plan B in existence asa result of the merger, which the contract clearly and unam-
biguously requires. I conclude that Respondent's interpreta-
tion to the contrary is not plausible, and that it has unlaw-
fully modified the agreement by such conduct.Section 5 of the 1988 agreement provides that for the pur-pose of supplying pension benefits, Respondent ``shall estab-
lish or cause to be established a separate pension trust or
trusts.'' Respondent argues simply that no violation of this
section has been established, since Respondent is still fund-
ing benefits out of a ``separate'' trust, the UTC Plan, which
is in fact now a more fully funded ``separate'' trust. I find
this contention to be a strained and implausible interpretation
of the agreement as well as the effects of the merger. There
is no longer a ``separate'' trust for the purpose of supplying
benefits to Plan B participants, since the previously ``sepa-
rate'' Plan B trust has now been merged with pension trusts
of the other merging plans. Indeed, Respondent's own wit-
nesses admit that from an asset standpoint, Plan B no longer
exists (O'Connor), and there is no longer a separate Carrier
Plan B with respect to assets (Currier).Therefore, as a result of the merger, the fiscal health ofthe pension fund and the viability of benefits for Respond-
ent's employees, are no longer determined solely by the ex-
perience of Respondent's employees, but is impacted by the
experience of all the other employees of other employers
covered by all the previously unmerged or separate funds.
The fact that the impact on the funding is positive is of no
relevance to the question in issue. By requiring benefits be
paid from a ``separate'' trust, the parties clearly con-
templated that this ``separate'' trust be established, and that
its assets and liabilities be separate and that fiscal viability
of the ``separate'' fund be determined by the experience of
Respondent's employees.I conclude therefore that Respondent has violated this sec-tion of the contract by the merger and that Respondent's in-
terpretation of the agreement is not plausible.The final clause in the contract alleged to have been vio-lated by Respondent is section 6, which provides that the as-
sets of Plan B ``attributable to the bargaining unit shall con-
tinue to be funded separately.'' In my view, Respondent's
violation of this clause is the clearest, and Respondent's pur-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12However, I note that such a finding would be possible, even ab-sent such an allegation, since the question of notice to the Union
was fully litigated with respect to the 10(b) issue. However in view
of my finding that the merger violated Sec. 8(a)(5) because it modi-
fied the contract, without consent of the Union, a finding of a refusal
to notify the Union would be cumulative and not add significantly
to the remedy.ported interpretation the least plausible of the three clausesin question. Prior to the merger Respondent has ``separately''
funded Plan B by making contribution of $4±$6 million peryear into the separate Plan B fund, so that the assets of Plan
B attributable to the unit would be used only to pay claims
to Respondent's members. However, once the merger was ef-
fectuated, separate funding was eliminated and aggregate
funding took over. Respondent's own witness O'Connor con-
ceded that Plan B and the other plans that had ``their own
funding status'' would as a result of the merger no longer
have such status since each member of the UTC Plan would
have access to the assets of the entire plan to pay for bene-
fits. Indeed, Respondent was able to avoid making any con-
tributions to the pension fund for the past several years,
which was in fact one of the principal reasons why Respond-
ent agreed to the merger.Respondent asserts that the provisions are ambiguous, be-cause there are no assets to Plan B attributable to the unit.
Respondent argues that the unit doesn't contribute to the
fund, but only Respondent contributes. Therefore it asserts
that any Plan assets are atrributable to only Carrier. This
contention is without merit. While it is true that Respondent
contributes all the funds to the trust, there can be no doubt
that these contributions were made on behalf of the employ-
ees, and that the parties contemplated in this section that
other assets of Plan B attributable to the unit employees re-
fers to the contributions made by Respondent in that regard.
It is noteworthy in this respect, that Respodnent produced no
witnesses or introduced any evidence that any of Respond-
ent's representatives had any doubts about the meaning of
this clause or believed that there was any ambiguity about
these terms, as Respondent's attorney suggested in its brief.Respondent also contends that the meaning of section 6 isfurther obscured by past practice involving Plan B assets,
since historically Plan B assets have been invested in a Mas-
ter Trust along with other plans, without objection from the
Union. However, I find this past practice to be irrelevant to
any assessment of the meaning of the word ``separate'' in
the contract. The UTC Master Trust is as the record dis-
closes, similar to a Mutual Fund. Plan B, the UTC Plan, and
other plans have historically invested their assets in the UTC
Master Trust, in order to pool assets and obtain a better re-
turn. However, as with any mutual fund investment, Plan B
owned a specific amount of shares in the Master Trust, based
on the specific amounts invested in the Master Trust.As a result of the merger, Plan B no longer has a specificamount of shares in the Master Trust since there is no further
specific record of Plan B's interest in either the Master Trust
or in the UTC Plan. The merger has produced a situation
where Plan B's assets are no longer segregated or ``sepa-
rate'' nor is the separate funding ``attributable'' to the bar-
gaining unit, since Respondent has not made any ``separate''
contributions as the contract requires: the fact that the UTC
Plan has continued to invest its assets in the UTC Master
Trust, therefore has no impact on whether Respondent has
violated its contractual obligation to fund Plan B separately
to produce assets ``attributable'' to the bargaining unit.As noted above, in order to find that Respondent was act-ing pursuant to a plausible interpretation of the agreement,
the evidence must also disclose no evidence of bad faith,
union animus, or intent to undermine the Union. Westing-house, supra; Crest Litho, supra; N.C.R., supra; Atwood &Meritt, supra; Thermo Electric, supra. I conclude, however,that the evidence herein does disclose that Respondent has
acted in bad faith with respect to its obligation to notify the
Union about the merger, and that therefore even if I had
found that Respondent acted pursuant to a plausible contrac-
tual interpretation, its conduct would still be unlawful.Thus, regardless of whether Respondent's merger unlaw-fully modified the contract, since it was a mandatory subject
of bargaining, Respondent was obligated to provide adequate
notification in advance to the Union of its intended action,
so that the Union would have sufficient time to request bar-
gaining about the matter. Champion Parts Rebuilders, 260NLRB 731, 734 (1982), Furr's Cafeteria, 251 NLRB 879 fn.3 (1980). I find that Respondent failed to provide such notice
to the Union. I have discussed in detail above with respect
to the 10(b) issue, the facts concerning notification to the
Union. The only allegation of notice to the Union, prior to
the effectuation of the merger, was Parisi's conversation with
Demmerle in November 1990. I have concluded above that
this conversation did not constitute clear and unequivocal no-
tice to the Union that it violated the contract to start the
10(b) period running. I also find that this conversation did
not constitute sufficiently unambiguous notice to the Union
to trigger an obligation to request bargaining. Fountain Val-ley Regional Hospital, 297 NLRB 549, 551±553 (1990); BlueGrass Provision Co. v. NLRB, 636 F.2d 1127, 1130 (6th Cir.1980); Randolph, supra at 344. Thus as I have concludedinfra the offhand remarks made by Parisi in the midst of the
conversation about other matters, while mentioning an inten-
tion to merge assets into the UTC plan, was coupled with
a statement that Respondent was keeping Plan B as per the
contract. Noting particularly that Parisi was not fully in-
formed about the ramifications of the merger, such as the
elimination of government reporting for Plan B, I find that
this conversation was misleading at worst, but too ambiguous
at best, to trigger an obligation on Demmerle to request bar-
gaining about the matter.I need not and do not find that the failure to notify andbargain with the Union is an independent violation of Sec-
tion 8(a)(5) of the Act, particularly since the complaint does
not so allege.12However, I can and do conclude that the badfaith of Respondent in not notifying the Union before the
merger does preclude Respondent's reliance on a ``plausible
interpretation'' defense.Further Respondent's bad faith was demonstrated not onlyin its failure to adequately notify the Union about the merger
before its effectuation, but also by Respondent's continued
failure to notify and conceal from the Union the facts about
the merger until after negotiations were completed. Thus Re-
spondent made no mention of the merger during the negotia-
tions even though it was fully aware that it would be saving
$4±$6 million, as a result of not being compelled to make
contributions to Plan B. Moreover, when the question ofcosting of benefits was brought up, Respondent indicated that
the cost to Respondent of the pension benefit increase re-VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 199CARRIER CORP.13I note that the UTC Plan specifies that contributions will bemade by the Employer (defined as UTC plus other affiliates in the
plan), sufficient to satisfy minimum standards of ERISA.14I note that I need only find that Respondent has violated but oneof these contractual provisions, in order to find a violation of the
Act.quested by the Union was $7 million. This response to theUnion was not accurate since as noted, Respondent would
not have to make any payments for these benefits as a result
of the merger's overfunded UTC Plan.Respondent attempts to explain away these events, by ar-guing that liability for benefits is not the same as funding of
liabilities, and that as explained by O'Connor, even if no
money is paid, a cost for the funding of the benefit must be
calculated, since payment will be made at some future time.
I find this explanation unconvincing. The fact is that as a re-
sult of the merger, there is no immediate cost to Respondent
to fund these benefits, and it is not clear when or if there
will be any cost to Respondent to pay for these benefits.Although the record is not clear, it does tend to show thatwhatever payments will eventually be made into the UTC
Fund, they will be made by all of the employers in the fund,
and will not be based upon the particular benefits agreed to
by any particular employer.13Thus the $7 million cost figureallegedly attributable to the Union's pension demands cannot
be accurate, insofar as it allegedly discloses a cost to Re-
spondent either currently or deferred. Therefore, the facts of
the merger clearly should have been disclosed to the Union,
including especially the savings to Respondent.Respondent also argues in this regard, as noted, that sincethe Union believed that Plan B was already fully funded and
didn't believe that Respondent was making any contributions,
the failure to notify had no effect on the Union's bargaining
demands or the negotiations in general. I have already con-
cluded above, and reiterate my finding that had the Union
known of the true facts, i.e., that Respondent had saved $4±
$6 million it would have argued, as Demmerle credibly testi-
fied, that the employees were entitled to share in these sav-
ings by obtaining improvements in other benefits.Finally, the Respondent's concealment continued even tothe extent that it failed to change the appropriate sections of
the SPD that it was negotiating with the Union, which de-
tailed the changes as a result of the merger.Thus based on the foregoing, I conclude that Respondent'sbad faith precludes any defense that it acted pursuant to a
plausible interpretation of the agreement.Respondent also contends that the merger of assets is con-sistent with its management responsibilities under the man-
agement responsibility clause of the agreement, which re-
quires Respondent to ``conduct the business of the company
in the balanced interest of the employees stockholders, cus-
tomers and the general public.'' Thus Respondent argues that
the improvement in the funding status of the fund was in the
interest of the employees, and interests of stockholders were
served by funding the trust without contributing $4±$6 mil-
lion per year to the trust. I find Respondent's reliance on this
clause to exonerate its conduct to be clearly misplaced.
Whether or not the merger is in the interest of employees or
stockholders, clearly has no relevance to Respondent's obli-
gations to maintain a separate plan, trust or funding. In effect
Respondent appears to be arguing that the management re-
sponsibility clause has waived the Union's rights with re-
spect to other clauses. Such a waiver must be clear and un-
mistakable, Southern California Edison Corp., 284 NLRB1205 fn. 1 (1987); Metropolitan Edison Co. v. NLRB, 460U.S. 693, 708 fn. 12 (1983), and by no stretch of the imagi-
nation can it even be suggested that the management respon-
sibility clause meets this standard.A similar conclusion is warranted with respect to Re-spondent's further implied contention that Section 7 of the
agreement, Respondent's right to control spending and ad-
ministration also constitutes such a waiver. Clearly that
clause makes no reference either to a merger or to Respond-
ent's obligations under the ``separate'' provisions and cannot
be construed as a clear and unmistakable waiver of the
Union's rights. Section 7 and the other provisions must be
read together, N.Y. Taxi Driver Local 3036 (EN OperatingCo.), 204 NLRB 427, 429 fn. 17 (1973), and in the light ofthe ordinary or plain meaning of terms, Mining Specialists,supra; Tel Plus Long Island, 313 NLRB No. 47, slip op. at17 (1993) (not reported in bound volumes). Thus, the only
reasonable or plausible interpretation of the agreement, is
that Respondent's right to determine the manner and means
of funding must be exercised consistently with its obligations
to maintain a separate plan and to make separate fund con-
tributions attributable to the bargaining unit into a separate
trust.I conclude as I have detailed above, that Respondent'smerger of Plan B with the UTC Plan has violated all three
of its obligations with respect to the ``separate'' aspects of
the plan,14and that therefore it has unilaterally modified thecontract without the Union's consent in violation of Section
8(a)(1) and (5) of the Act.CONCLUSIONSOF
LAW1. Respondent Carrier Corporation is an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. Local Union 527 Sheet Metal Workers' InternationalAssociation, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. By merging Plan B into the UTC Plan, effective De-cember 21, 1990, without the consent of the Union, Re-
spondent has modified mandatory subjects of a collective-
bargaining agreement during its term and thereby engaged in
unfair labor practices affecting commerce within the meaning
of Section 8(a)(1) and (5) and Section 8(d) of the Act.4. These unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has violated Section 8(a)(1)and (5) of the Act, I shall recommend that it cease and desist
therefrom and take certain affirmative actions designed to ef-
fectuate the purposes of the Act.While the normal remedy for an unlawful unilateral chargeis the restoration of the change, plus a make whole remedy,
where the change may involve a benefit to employees, it is
appropriate to issue a restoration order conditioned on the af-
firmative desires of the affected employees as expressed
through their bargaining agent. House Calls, 304 NLRB 311,314 (1990); Dura-Vent Corp., 257 NLRB 430, 433 (1981).VerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.In order to allow the Union ample opportunity to considerwhether to request the reinstatement of the separate Plan B
pension plan, trust, and funding, while not leaving the matteropen indefinitely, I shall recommend that the Union make its
decision within 60 days of the date of the Board decision (or
the Court of Appeals Decision enforcing this decision, should
Respondent refuse to comply). If the Union does not request
reinstatment of the separate Plan B pension plan, the merger
of the plan into the UTC Plan shall remain in effect. Re-
spondent will have 40 days after the receipt of the Union's
written request to reinstate a separate Plan B as the pension
plan for its employees. Antonio's Restaurant, 246 NLRB832, 843±844 (1979), enfd. 648 F.2d 1206 (9th Cir. 1981).
Keystone Steel & Wire, 237 NLRB 763, 767±768 (1978),enfd. but modified 606 F.2d 171, 180 (7th Cir. 1979).The Charging Party requests with respect to the reinstate-ment order, that Respondent be ordered to (1) reestablish a
separate Carrier Plan B that is fully funded without loss of
benefits or rights for Plan B participants and beneficiaries;
(2) place the assets of the separate Plan B in a separate trust
or trusts, to be held in trust for the exclusive benefits of Plan
B participants and benefiaciaries and to be inacessible to par-
ticipants and beneficiaries of other merged plans; and (3)
separately fund the separate Plan B.I conclude that with one exception, all of these requestsare appropriate, and shall be recommended, subject to the
written request of the Union, as described above. However,
I do not agree with the Charging Party that Respondent must
be ordered to reestablish a separate Plan ``that is fully fund-
ed.'' The Charging Party cannot have it both ways. It is clear
that Plan B prior to the merger was not ``fully funded.'' In-
deed, the principal reason for approving the merger was to
improve the funding status of the Fund. Thus if Respondent
must reestablish Plan B, it must only restore the status quo,
which includes the same funding status, as before the merger.
While Respondent will be required to make the contributions
to Plan B to keep it properly funded that it would have
made, absent the unlawful change, that it is not the same as
requiring that the fund immediately be ``fully funded,'' as
the Charging Party requests.The Charging Party also requests that Respondent be or-dered to negotiate with the Union over the savings realized
by the Respondent as a result of the merger through the date
that the separate Plan B is reestablished, and otherwise make
whole the unit employees. I do not know what the Charging
Party is referring to by its request to otherwise make whole
unit employees, since I can find no basis in this record for
any conclusion that the employees have experienced any
losses, that require a make-whole remedy, other than perhaps
as I have noted the requirement to make contributions to
Plan B, that Respondent would have made, absent the merg-
er.However, the request for an order requiring Respondent tobargain over savings realized by the merger, does warrant
some discussion. As part of my findings above, I have con-
cluded that Respondent acted in bad faith by failing to prop-
erly notify the Union in advance of the merger, and by nego-
tiating a collective-bargaining agreement while continuing
not only to fail to notify the Union about the merger, but
also by misleading the Union about the cost of pension bene-
fits to Respondent. In thse circumstances, a bargaining order
concerning the savings that Respondent realized as a resultof the merger is appropriate. Indeed such a remedy comesas close as possible to restoring the status quo. Thus had Re-
spondent complied with its statutory obligations, it would
have adequately notified the Union in advance of the merger
and endeavored to obtain the Union's consent for the merger.
As I have concluded, had the Union been so notified, it
would have asked to share in the ``savings,'' and requested
additional improvements in benefits in exchange for obtain-
ing its consent for the merger. However, while I believe an
order requiring bargaining over the savings is appropriate,
the Union again cannot have it both ways. It would be puni-
tive and inappropriate to require Respondent to reinstate the
plan, make back payments, and then bargain over the sav-
ings. Thus, if Respondent is required to make back contribu-
tions to Plan B, there will be no savings for Respondent to
bargain about.Therefore to accommodate this problem and to place theparties as closely as possible where they would have been,
absent the violation, I shall recommend that during the 60-
day period that the Union is considering whether to request
the reinstatement of the separate Plan B and back payments,
that on request by the Union, and conditioned on the Union
agreeing to bargain about the reinstatement of the Fund and
the back payments, Respondent shall be ordered to bargain
about any savings that resulted from the merger.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended15ORDERThe Respondent, Carrier Corporation, Syracuse, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively in good faith withLocal Union 527, Sheet Metal Workers International Asso-
ciation, AFL±CIO as the exclusive representative of its em-
ployees in the following appropriate unit:All production and maintenance employees at Re-spondent's existing Syracuse, New York plants includ-
ing truck drivers, group leaders and leadmen; but ex-
cluding timekeepers, time study employees, nurses,
draftsmen, research workers, cafeteria employees, all
other clerical and salaried employees, guards and super-
visors as defined in the Act.(b) Unilaterally modifying the terms of the collective-bar-gaining agreement between it and the Union, by merging the
separate Carrier Employees Security Pension Plan B (Plan B)
into the United Technologies Corporation Retirement Plan
(UTC Plan), without obtaining the consent of the Union.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Upon written request by the Union, and in the mannerset forth in the remedy section of this decision, reinstate aVerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
 201CARRIER CORP.16If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''separate Plan B, make contributions to Plan B that wouldhave been made, absent the merger, or bargain with the
Union concerning any savings that may have been realized
as a result of the merger.(b) Post at its Syracuse, New York facility copies of theattached notice marked ``Appendix.''16Copies of the notice,on forms provided by the Regional Director for Region 3,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively in good faithwith Local Union 527, Sheet Metal Workers International
Association, AFL±CIO as the exclusive representative of our
employees in the following appropriate unit:All production and maintenance employees at ourexisting Syracuse, New York plants including truck
drivers, group leaders and leadmen; but excluding time-
keepers, time study employees, nurses, draftsmen, re-
search workers, cafeterial employees, all other clerical
and salaried employees, guards and supervisors as
defnied in the Act.WEWILLNOT
unilaterally modify the terms of the collec-tive-bargaining agreement between us and the Union, by
merging the separate Carrier Employees Security Pension
Plan B (Plan B) into the United Technologies Corporation
Retirement Plan (UTC Plan), without obtaining the consent
of the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
, on written request by the Union, reinstate a sep-arate Plan B, make contribtions to Plan B that we would
have made, absent the merger, or bargain with the Union
concerning any savings that may have been realized by us
as a result of the merger.CARRIERCORPORATIONVerDate 12-JAN-9908:14 Jul 29, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31933apps04PsN: apps04
